Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-16, and 18-20 are pending
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-16, and 18-20  have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments on page 10, applicant’s argue that Mishra does not clearly disclose when the theme is dependent on a musical artist or a particular sport.  The examiner notes that Chen is used to introduce the artist that is utilized as a mood of the music in which Mishra uses to set a theme.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 2015/0319479, hereinafter Mishra) and in view of Chen (US 2014/0330848, hereinafter Chen)
With respect to claim 10, Mishra discloses determining, by a server device, a theme for a playlist ([0164], [0305], sponsor curated playlists which relates content associated with the sponsor for advertisements based in general genre theme of the music.); 
identifying, by the server device, an audio file containing music consistent with the theme ([0165], classical music, easy listening) and associated with a mood ([0167]-[0168], relevant to the mood of the music); 
the music for the mood ([0167]-[0171], mood of the user can be downbeat, gloomy), other moods from a plurality of moods including those that are opposed to the mood ([0167]-[0171], mood of the user can be high tempo.); 
identifying, by the server device, an audio file containing a story consistent with the theme ([0164]-[0168], advertisement is selected having appropriate volume and energy level) and associated with a second mood of the plurality of moods, wherein the second mood is not opposed to the mood associated with the music ([0163]-[0168], advertisement is selected which is relevant to the genre of the music, tempo, and appropriate volume and energy); 
generating, by the server device, the playlist in accordance with the theme ([0274]-[0275], selecting and inserting the advertisements based on a playlist context or the play list is being part of an advertisement campaign), wherein the playlist includes (i) a first reference to the audio file containing the music ([0274], based on or more characteristics of the playlist, song), and (ii) a second reference to the audio file containing the story ([0274], advertisement selected); and 
transmitting, by the server device, the playlist to a client device ([0278], sponsor curated playlist part of the advertisement campaign is streamed to the user).
Mishra does not disclose, however Chen discloses wherein the theme is based on one o more of a musical artist or a particular sport ([0042], [0047], identifying albums and or artists from the music having congruent mood to create a mood profile); looking up, by the server device, the mood in a table, wherein the table identifies different moods, ([0057], [0059] mood profile table which includes secondary mood profiles and categories).  Mishra and Chen are analogous art because they disclose correlated moods to certain types of music.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Mishra’s mood to generate a theme by the system of Chen to enable a server to have the ability to correlate/search different moods in a table form according but not limited albums and/or artists.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to find different moods that are related, similar, not similar to the current mood of the music.
With respect to claim 11, Mishra discloses wherein the mood being associated with the story is based on an attribute of the audio file containing the story being indicative of the mood ([0167], Mood metadata of the music being streamed).
With respect to claim 12, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses wherein the table has a first dimension representing one or more of the plurality of moods ([0057], [0060] mood profile table which includes primary mood profiles) and a second dimension representing one or more of the plurality of moods, ([0057], [0060] mood profile table which includes secondary mood profiles and categories) wherein each entry in the table is associated with a pair of moods as specified by positions of the entry along the first dimension and the second dimension, and wherein the entries in the table respectively specify whether their associated pair of moods match one another, oppose one another, or are neutral with respect to one another ([0060] mood profile table which includes secondary mood profiles and categories and how the scores relate).
With respect to claim 13, Mishra discloses wherein generating the playlist to include (i) the first reference to the audio file containing the music ([0285] wakeup type of music) and (ii) the second reference to the audio file containing the story is based on a time of day ([0285], morning playlist).
With respect to claim 14, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses wherein the mood is one of happiness, sadness, humor, tragedy, anger, frustration, anxiety, loneliness, confusion, excitement, hope, or relaxation ([0054], happy, relaxed, hopeful, etc).
With respect to claim 15, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses wherein the second mood is neutral with respect to the mood of the music ([0060]-[0061], fig. 2b, second mood profile has difference assigned scores, i.e. melancholy score of 25, or M4 score of 75).

With respect to claim 16, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses looking up, by the server device, the second mood in the table ([0060]-[0061], fig. 2b, second mood profile assigned score of 25).; and 
identifying, by the server device, a further audio file containing further music consistent with the theme and associated with a third mood of the plurality of moods, wherein the third mood is not opposed to the second mood, and wherein the playlist further includes a third reference to the further audio file ([0059]-[0062], fig. 2b, particular audio identifies on multiple moods, multiple mood profiles has difference assigned scores, i.e. melancholy score of 25, or M4 score of 75, M3 score of 0.  Third mood M4 is not opposed to second mood melancholy).
Claims 1, 4-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra and in view of Chen and in view of Stoddard (US 2015/0339300, hereinafter Stoddard).
With respect to claim 1, Mishra discloses determining, by a server device, a theme for a playlist ([0164], [0305], sponsor curated playlists which relates content associated with the sponsor for advertisements based in general genre theme of the music.); 
identifying, by the server device, an audio file containing music consistent with the theme ([0165], classical music, easy listening) and associated with a mood ([0167]-[0168], relevant to the mood of the music), wherein the mood being associated with the music is based on a music attribute of the audio file containing the music ([0167], Mood metadata of the music being streamed) indicating that a particular tempo is (i) associated with the mood, and (ii) present in the music ([0167], [0169], Mood metadata of the music being streamed in real-time to be high tempo).; 
the music for the mood ([0167]-[0171], mood of the user can be downbeat, gloomy), other moods from a plurality of moods including those that are opposed to the mood ([0167]-[0171], mood of the user can be high tempo.); 
identifying, by the server device, an audio file containing a story consistent with the theme ([0164]-[0168], advertisement is selected having appropriate volume and energy level) and associated with a second mood of the plurality of moods, wherein the second mood is not opposed to the mood associated with the music ([0163]-[0168], advertisement is selected which is relevant to the genre of the music, tempo, and appropriate volume and energy); 
generating, by the server device, the playlist in accordance with the theme ([0274]-[0275], selecting and inserting the advertisements based on a playlist context or the play list is being part of an advertisement campaign), wherein the playlist includes (i) a first reference to the audio file containing the music ([0274], based on or more characteristics of the playlist, song), and (ii) a second reference to the audio file containing the story ([0274], advertisement selected); and 
transmitting, by the server device, the playlist to a client device ([0278], sponsor curated playlist part of the advertisement campaign is streamed to the user).
Mishra does not disclose, however Chen discloses looking up, by the server device, the mood in a table, wherein the table identifies different moods, ([0057], [0059] mood profile table which includes secondary mood profiles and categories).  Mishra and Chen are analogous art because they disclose correlated moods to certain types of music.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Mishra by the system of Chen to enable a server to have the ability to correlate/search different moods in a table form.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to find different moods that are related, similar, not similar to the current mood of the music.	While Mishra discloses a tempo for generating the theme, Mishra and Chen does not disclose, however Stoddard discloses where the music being associated with the mood is based on a music attribute of the audio file containing the music indicating a particular beat pattern or a particular chord progression ([0008],  music analysis has focused on rhythm, tempo, and cadences to determine the general “mood” of a specific piece).  Mishra, Chen and Stoddard are analogous art because they disclose correlated moods to certain types of music.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Mishra’s mood of music which includes the tempo by the system of Stoddard’s elements of rhythm, tempo, and cadences to determine the mood in the music.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to find different elements to determine the mood of a specific piece of music used for recommending music on matching moods.
With respect to claim 4, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses wherein the table has a first dimension representing one or more of the plurality of moods ([0057], [0060] mood profile table which includes primary mood profiles) and a second dimension representing one or more of the plurality of moods, ([0057], [0060] mood profile table which includes secondary mood profiles and categories) wherein each entry in the table is associated with a pair of moods as specified by positions of the entry along the first dimension and the second dimension, and wherein the entries in the table respectively specify whether their associated pair of moods match one another, oppose one another, or are neutral with respect to one another ([0060] mood profile table which includes secondary mood profiles and categories and how the scores relate).
With respect to claim 5, Mishra discloses wherein generating the playlist to include (i) the first reference to the audio file containing the music ([0285] wakeup type of music) and (ii) the second reference to the audio file containing the story is based on a time of day ([0285], morning playlist).
With respect to claim 6, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses wherein the mood is one of happiness, sadness, humor, tragedy, anger, frustration, anxiety, loneliness, confusion, excitement, hope, or relaxation ([0054], happy, relaxed, hopeful, etc).
With respect to claim 7, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses wherein the second mood is neutral with respect to the mood of the music ([0060]-[0061], fig. 2b, second mood profile has difference assigned scores, i.e. melancholy score of 25, or M4 score of 75).

With respect to claim 8, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses looking up, by the server device, the second mood in the table ([0060]-[0061], fig. 2b, second mood profile assigned score of 25).; and 
identifying, by the server device, a further audio file containing further music consistent with the theme and associated with a third mood of the plurality of moods, wherein the third mood is not opposed to the second mood, and wherein the playlist further includes a third reference to the further audio file ([0059]-[0062], fig. 2b, particular audio identifies on multiple moods, multiple mood profiles has difference assigned scores, i.e. melancholy score of 25, or M4 score of 75, M3 score of 0.  Third mood M4 is not opposed to second mood melancholy).

With respect to claim 9, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Mishra for the same reasons identified in the rejection of claim 1.  In addition, Chen discloses wherein the theme is based on one or more of a musical artist, or a particular sport ([0042], [0047], identifying albums and or artists from the music having congruent mood to create a mood profile);
With respect to claims 18-20, they are of similar claims as 1, 4 and 9 and therefore are rejected for the same reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443